Citation Nr: 9924639	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  97-07 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen a claim for entitlement to service 
connection for a back condition.

2.  Whether new and material evidence has been presented 
sufficient to reopen a claim for entitlement to service 
connection for prostatitis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from August 1952 to 
July 1954, and from October 1954 to November 1972.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a January 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  The RO denied entitlement to service connection for 
prostatitis and a back condition in August 1973; the claimant 
did not file a timely appeal.  

3.  Additional evidence proffered by the veteran since August 
1973 include personal statements and government medical 
records.  This evidence does not show any type of 
relationship between the veteran's military experiences or 
his service and the prostate and back conditions from which 
he now suffers.

4.  The evidence submitted is not relevant and probative, and 
is not sufficient to reopen the claim for entitlement for 
service connection for prostatitis and a back disability.


CONCLUSIONS OF LAW

1.  Evidence received since the originating agency denied 
entitlement to service connection for a back condition in 
August 1973 is not new and material, and the veteran's claim 
for that benefit has not been reopened.  38 U.S.C.A. §§ 1110, 
1131, 5108, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1100, 20.1105 (1998).

2.  Evidence received since the originating agency denied 
entitlement to service connection for prostatitis in August 
1973 is not new and material, and the veteran's claim for 
that benefit has not been reopened.  38 U.S.C.A. §§ 1110, 
1131, 5108, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1100, 20.1105 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the veteran retired from the US Army in 1972, he 
applied for VA compensation benefits.  He specifically 
requested that service connection be granted for a back 
condition and prostatitis.  The RO reviewed the veteran's 
service medical records and found that he had been treated 
for acute prostatitis and back pain.  When the veteran was 
examined at a VA facility, he was not diagnosed with a 
chronic prostate condition or a back disability.  Thus, in 
August 1973, the RO denied his claim for these two 
"conditions".  VA Form 21-6796, Rating Decision, August 20, 
1973.  The veteran was notified of this decision but he did 
not appeal; hence, that decision became final .  

Twenty-two years later, the veteran asked to reopen his 
claim.  The veteran submitted various written statements 
concerning his two problems and the RO obtained various VA 
and government treatment medical records.  He also underwent 
a VA medical examination.  All of this information was then 
forwarded to the RO for review.  The RO concluded that new 
evidence had been submitted but that such evidence was not 
material to warrant a change in the previous denial of 
benefits.  The veteran was notified of this decision, and he 
has appealed to the Board for review.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
1998).  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, the VA must perform a three-step analysis.  
Elkins v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) (West 1991 & Supp. 
1998) based upon all the evidence and presuming its 
credibility.  

The Court concluded in Elkins that the Federal Circuit in 
Hodge effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the "reasonable-possibility-of-a-
change-in-outcome" test established by Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  There is no duty to assist in the 
absence of a well-grounded claim.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) cert. denied, sub nom. Epps v. 
West, 118 S.Ct. 2348 (1998).  See also Winters v. West, No. 
97-2180 (U.S. Vet. App. Feb 17, 1999).  

Third, if the reopened claim is well grounded, the VA may 
evaluate the merits of the claim after ensuring that the duty 
to assist under 38 U.S.C. § 5107(b) (West 1991 & Supp. 1998) 
has been fulfilled.

In the rating decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin (". . . a reasonable possibility that 
the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome" of the 
final decision).  The Federal Circuit in Hodge declared this 
definition of material evidence invalid.  Therefore, the 
determination as to whether the veteran has submitted new and 
material evidence to reopen this claim will be made pursuant 
to the definition of new and material evidence contained in 
38 C.F.R. § 3.156(a) (1998), as discussed above.  

The Board adds, however, that there is no prejudice to the 
veteran resulting from the Board's consideration of this 
claim, pursuant to Hodge and its progeny, in that he was 
provided notice of the applicable laws and regulations 
regarding new and material evidence, including 38 C.F.R. 
§ 3.156 (1998).  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Furthermore, the Board's review of this claim under 
the more flexible Hodge standard affords the veteran a less 
stringent "new and material" evidence threshold to 
overcome.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.303(a) (1998).  Yet, 
it is the responsibility of the person seeking entitlement to 
service connection to present a well-grounded claim.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998).  Generally, a 
well-grounded claim is a "plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In order to 
be well grounded, a claim for service connection must be 
accompanied by supporting evidence that the particular 
disease, injury, or disability was incurred in or aggravated 
by active service; mere allegations are insufficient.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 610-611 (1992); Murphy, 1 Vet. 
App. at 81. 

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); aff'd 78 F.3d 604 (Fed.Cir. 1996) (table).  This 
third element may be established by the use of statutory 
presumptions.  Caluza, 7 Vet. App. at 506.  Creditability of 
the evidence is presumed in determining whether a claim is 
well grounded.  Id. at 504.

The evidence received subsequent to 1973 is presumed credible 
for the purposes of reopening the veteran's claim unless it 
is inherently false or untrue, or it is beyond the competence 
of the person making the assertion.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995).  Since the 1973 rating decision, the following 
evidence has been received:  

(1)  the veteran's written contentions; 

(2)  VA outpatient medical records 
showing treatment for a prostate 
condition and a lower back disability;

(3)  various VA outpatient treatment 
records;

(4)  various VA examinations.  

To the extent that the veteran contends that he currently has 
lower back disability and a prostate condition that are both 
related to his service, this evidence is not new.  He is 
merely repeating assertions that he has made previously.  
This evidence is cumulative of evidence associated with the 
claims file at the time of the August 1973 rating decision 
and is not new for purposes of reopening a claim.

The rest of the evidence received since August 1973, as 
detailed above, is new in that it was not previously of 
record.  It is necessary, therefore, to decide if this 
evidence is material.  To be material, it must tend to prove 
the merits of each essential element that was a basis for the 
prior denial.  Therefore, in order to be material, there 
would have to be competent evidence tending to show that the 
veteran currently has a back condition and prostatitis and 
that these conditions were incurred in or related to a 
condition he suffered therefrom while in service or is 
related to a service-connected disability.

None of the new evidence is material.  Although there are VA 
outpatient treatment records showing a diagnosis of and 
treatment for a prostate condition and a back disability, 
none of the medical records etiologically link these 
conditions with the veteran's military service.  The 
veteran's contentions that he has two disabilities that are 
related to his military service are neither material nor 
competent evidence.  There is no evidence that he possesses 
the requisite medical knowledge to render a probative opinion 
on a matter requiring medical expertise.  Such knowledge 
would be required in order to link the current conditions 
with the veteran's military service.  See Edenfield v. Brown, 
8 Vet. App. 384, 388 (1995); Robinette, 8 Vet. App. at 74; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the 
Board finds that the evidence received subsequent to August 
1973 is not new and material and does not serve to reopen the 
veteran's claim for service connection for prostatitis and a 
back condition.  38 U.S.C.A. §§ 5108 and 7105 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.156(a) (1998).

The veteran may argue that this claim should be remanded to 
obtain an opinion as to whether the veteran's current 
disabilities are related to his military service or to a 
condition that he suffered therefrom while he was in the US 
Army.  Although the Board has determined that the veteran has 
not submitted new and material evidence sufficient to reopen 
his claim, the Court has held that while evidence submitted 
by an appellant may be insufficient to reopen the claim, it 
may nevertheless be sufficient to give rise to the statutory 
duty to assist in the claim's factual development.  See White 
v. Derwinski, 1 Vet. App. 519 (1991); Ivey v. Derwinski, 2 
Vet. App. 320 (1992); Marciniak v. Brown, 10 Vet. App. 198 
(1997).  The statutory duty to assist includes the conduct of 
a thorough and contemporaneous medical examination.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

In this case, however, it is the determination of the Board 
that none of the evidence submitted by the veteran gives rise 
to the duty to assist.  There is no indication in the record 
that returning this claim for another VA examination and/or 
medical opinion would plausibly lead to the development of 
new and material evidence.  Given the fact that there is no 
evidence of record suggesting that the current disabilities 
from which the veteran now suffers therefrom are related to 
his military service, it is pure speculation that an 
examination would produce such evidence.  As such, the Board 
determines that an additional VA examination is not 
warranted.  See Elkins v. Brown, 9 Vet. App. 391, 398 (1995) 
(citing 38 C.F.R. § 3.304(c) (development of evidence will be 
accomplished when deemed necessary)).


ORDER

1.  New and material evidence has not been submitted in 
support of this claim for service connection for prostatitis, 
and the claim has not been reopened.  The benefit sought on 
appeal is denied.

2.  New and material evidence has not been submitted in 
support of this claim for service connection for a back 
condition, and the claim has not been reopened.  The benefit 
sought on appeal is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 
  A decision of a duly-constituted rating agency or other agency of original jurisdiction is final and binding 
as to all field offices of the Department as to written conclusions based on evidence on file at the time the 
veteran is notified of the decision.  38 C.F.R. § 3.104(a) (1998).  Such a decision is not subject to revision on 
the same factual basis except by a duly constituted appellate authority.  Id.  The veteran has one year from 
notification of a decision of the agency of original jurisdiction to file a notice of disagreement (NOD) with 
the decision, and the decision becomes final if a NOD is not filed within that time.  38 U.S.C.A. § 7105(b) 
and (c) (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.160(d) and 20.302(a) (1998).

